Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 07/07/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafioti (US 2015/0028996) and Lee (US 2015/0332532).
Regarding claim 1, Agrafioti discloses  wearable electronic device (wearable biometric device 106, 400 in title, abstract, figs 1,4A,4A) to be used as a keyless device of a vehicle (wearable device used as key to access an access point including  unlock automobile/car/vehicle door or ignition in para 0003, 0029, 0110, 0164, 0183) after being communicated with a portable electronic device (after being preauthenticated by pair/communicate/sync with an authorized authentication device (AAD), such as mobile computer 104 or tablet computer in figs 1, 7, abstract, para 0033, 0039, 0055, 0111, 0132-0134, 0144, 0146, 0162, 0165; AAD is smartphone in para 0134), wherein the wearable electronic device comprises:
a detection module to perform an activity detection upon a person which has been authorized by the portable electronic device (sensors including presence sensor 406, clasp sensor 408, ECG sensor 426, Biometric sensors 428 and additional sensors 424 providing signals processed by CPU/SOC 420 in fig 4B to detect gestures and/or continuously reassess ECG, wrist presence, wrist contact, clasp open, band cut and/or other activity in para 0099 , 0108, 0110, 0112, 0116),
wherein the wearable electronic device is communicated with the portable electronic device (preauthenticated by wearable paired/communicated/synced with an authorized authentication device (AAD), such as mobile (smartphone) computer 104 or tablet computer in figs 1, 7, abstract, para 0033, 0039, 0055, 0111, 0132-0133, 0144, 0146, 0162, 0165), and performed as a keyless device to unlock a car door or access ignition of the vehicle according to a result of the activity detection after a personal identification is performed by the portable electronic device (preauthorized wearable enabled to access to access point in fig 8, para 0155 as long as worn (not removed) activity detected in fig 10, para 0107, 0186, access including  unlock automobile/car/vehicle door or ignition in para 0003, 0029, 0110, 0164, 0183 with gesture input to select intended automobile door in para 0110, 0168).  This allows the user to access various access point with a single preauthentication in para 0162-0163, 0179, 0185, 0198 based on preauthorization message with authentication status information / control signal from the AAD to the wearable in par 0146-0147).
Agrafioti does not expressly state the claimed “open a car door and start the vehicle.”  Agrafioti does allow the user to access various access points with a single preauthentication in para 0162-0163, 0179, 0185, 0198 where the access points include unlock a car door and access ignition of the vehicle in para 0003, 0029, 0110, 0164, 0183).
Lee discloses an analogous art vehicle control device (title, abstract) including a wearable device (wrist worn wearable in abstract, par 0005-0006, 0163) with control command for opening a door of a vehicle (par 0007, 0207, 0417) and vehicle starting function (para 0196, 0207, 0265, 491) as obvious vehicle control commands/functions for a wearable device.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Agrafioti the wearable performs  “open a car door and start the vehicle” in view of Agrafioti disclosing to allow the user to access various access points with a single preauthentication where the access points include unlock a car door and access ignition of the vehicle and in view of Lee disclosing wearable with control command to open a vehicle door and start the vehicle as obvious vehicle control commands/functions for a wearable device.
Regarding claim 5, Agrafioti discloses  wherein the activity detection is a wrist-worn activity detection upon the person to detect whether the wearable electronic device is repeatedly worn on the person (figs 4A,4B, para 0099, 0108, 0114-0116, 0129). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafioti (US 2015/0028996) and Lee (US 2015/0332532) as applied above and further in view of Mendelson (US 9538332).
Regarding claim 2, Agrafioti discloses the portable (AAD) and the vehicle (access point) operate in one or more wired and/or wireless networks (para 0039).  The wearable and vehicle (access point) are paired by Bluetooth (BLE) or other network (para 0096, 0163, 0165-0166, 0182).  The wearable and AAD are also paired by Bluetooth (BLE) or other network (para 0111, 0132, 0134).  First and second piconets are not expressly disclosed.
Mendelson discloses an analogous art Bluetooth communication system forming a plurality of piconets to provide flexibility and to overcome limitations in the Bluetooth protocol (col 59 lines 16-45).  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the portable electronic device and the vehicle form a first piconet to communicate with each other via Bluetooth communication standard, and the wearable electronic device and the vehicle form a second piconet to communicate with each other via Bluetooth communication standard in view of Agrafioti disclosing portable (AAD), vehicle (access point) and wearable connected/paired by one or  more networks that may be Bluetooth and in view of Mendelson disclosing Bluetooth communication forming a plurality of piconets to provide flexibility and to overcome limitations in the Bluetooth protocol.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafioti (US 2015/0028996) and Lee (US 2015/0332532) as applied above and further in view of Le Bourgeois (US 2020/0216025).
Regarding claim 3, Agrafioti has permission levels that restrict children from certain access points allowed to adults/parents such as automobile door or ignition (para 0183-0184, 0204), but not expressly the entertainment of claim 3.
Le Bourgeois discloses an analogous art device for vehicle access have access for wireless device based on access threshold and position (title, abstract).  Detecting wireless device with owner device ID having driving authorization located at driver side will allow opening driver door and startup of vehicle, while detecting wireless device with child/restricted device ID lacking driving authorization located at the passenger side is granted access permission to only to open doors, turning on and operation of the entertainment system as examples of permission granted to different users/devices (para 0035).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the portable electronic device identifies a different person as a passenger having a low permission level, to operate entertainment devices of the vehicle in view of Le Bourgeois disclosing child device granted operation of the entertainment system as an examples of permissions granted to different users/devices.  Le Bourgeois disclose a child device with low permission level (no driving authorization) compared to owner with driving authority to permit startup and Agrafioti discloses similar restricted access for children. 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the identified passenger with the wearable electronic device is able to open the car door but unable to start the vehicle in view of LeBourgeois disclosing the child device without driving authority is granted access permission to only to open doors, turning on and operation of the entertainment system as examples of permission granted to different users/devices.   Le Bourgeois disclose a child device with low permission level (no driving authorization) and Agrafioti discloses similar restricted access for children. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafioti (US 2015/0028996) and Lee (US 2015/0332532) as applied above and further in view of Fitzgibbon (US 2015/0084750) and Hamilton (US 2009/0061897).
Agrafioti lacks the GNSS location information of claims 6-7.
Fitzgibbon discloses an analogous art vehicle (804) and portable device (102) for
automatic starting (controlling) an appliance 206 (such as opening a garage door or turning on lights, TV, heating system, etc.) based on GPS location relative to a suggested route (programmed destination) in title, abstract, figs. 1-10 and pars 0039-0052. The destination information includes location and route/path for control based on remaining travel time and/or distance (fig. 7 pars 0002, 0018, 0031, 0039, 0045-0047, 0051-0052).
Hamilton discloses that GPS (Global Positioning System) is an example of GNSS (Global Navigation Satellite System. Hamilton includes additional location technology such as cellular for increased accuracy (abstract, par 0002).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein at least one of the portable electronic device and the wearable electronic device is used for retrieving GNSS location information and information of a suggested route generated by a navigation system of the vehicle system, and then is used for auto starting at least one household electronic device according to the GNSS location information with the information of the suggested route in view of Fitzgibbon disclosing such based on GPS for automatic appliance control and in view of Hamilton disclosing that GPS is an example of GNSS. GNSS with location technology in addition to GPS would have been obvious in view of Hamilton disclosing such for increased accuracy.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the GNSS location information is used for calculating a speed, information of how many minutes left to arrive at the person's destination, or a distance between the GNSS location information and the person's destination based on the GNSS location information with the information of the suggested route in view Fitzgibbon disclosing such based on GPS for automatic appliance control and Hamilton disclosing that GPS is an example of GNSS. GNSS with location technology in addition to GPS would have been obvious in view of Hamilton disclosing such for increased accuracy.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Nasr (US 2016/0101783) in view of Agrafioti (US 2015/0028996) and/or Lee (US 2015/0332532).
Regarding claim 8, Abou-Nasr discloses a vehicle system (vehicle system in abstract, para 0012) with a biological personal identification module, wherein the biological personal identification module is coupled to a steering wheel to perform an activity detection upon a person which has been authorized to drive a vehicle (identification module coupled to the steering wheel to identify the driver as soon as the driver touches the steering wheel in para 0018, 0022), comprising:
a processing circuit to perform a personal identification (controller 125 including computing device programmed to implement driver identification fusion module 120 in para 0020 and identification modules 110 in para 018-0022, the computing devices including processors or microprocessors in para 0037-0038); and
a biological detection module on the steering wheel to reconfirm a presence of a driver sitting on the driver's seat to provide an additional vehicle drive away protection (fingerprint recognition module 110C  having a computing device configured or programmed to receive an input from a biometric fingerprint sensor coupled to a steering wheel in para 0018, 0022 continuously monitoring/updating to increase confidence of driver identification in para 0022 to determine identification of the user behind the wheel in para 0012, combined/fused with other identification inputs to confirm the driver identification  in para 0012, 0014, 0018-0022, 0025-0026). 
Abou-Nasr includes reconfirm and additional protection in view of driver identification system 105 with a fingerprint recognition module 110C having a computing device configured or programmed to receive an input from a biometric fingerprint sensor coupled to a steering wheel and also with a voice recognition module 110A, a face recognition module 110B, a phone detection module 110D, a wireless device detection module 110E, among others in para 0018 and in view of continuous monitoring of inputs to increase confidence in para 0022.  The identification allows control of different end features including radio, navigation, seat controller in para 0022-0024, 0026-0027, 0033, 0044).  Abou-Nasr does not expressly state that the additional vehicle protection (end features) include vehicle drive away protection, but does include push-button start with fingerprint reader with finger print as a strong method of identification in para 0034.
Agrafioti discloses an analogous art biometric identification system restricting access point with multiple input factors to increase security in para 0155.  The access point may include a vehicle, automobile or car (para 0029, 0183-0184, 0188, 0204).  The vehicle access may include ignition restricted to only authenticated adults (par 0183).   This would prevent drive away by children and unauthorized adults.
Lee discloses an analogous art vehicle system with one or more sensors including biometric sensor (para 0184, 461) such as fingerprint (para 0198, 0202, 0231, 0255-0256, 0266, 0283, 0284, 0288, 0290, 0458, 0538) to ensure that the user is authorized to access vehicle functions such as vehicle starting (para 0187, 0196, 0207, 0265, 0292, 0491).  This would prevent unauthorized drive away of the vehicle.  Other functions include navigation, ventilation, seat (par 0186, 0196).  Input can include detection of a mobile terminal and additional biometric input to strengthen security (para 0537-0544).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Abou-Nasr, the additional vehicle protection (end features) include vehicle drive away protection in view of Agrafioti disclosing vehicle ignition as an obvious vehicle feature controlled in response to biometrics and other factors to increase security against unauthorized driving and/or Lee disclosing vehicle starting as an obvious vehicle feature controlled in response to biometrics and other inputs to strengthen security against unauthorized driving.
Regarding claim 9, Abou-Nasr does not expressly disclose a wearable, but does disclose a wireless device such as a key fob or phone using Bluetooth or other protocol detected by one of the multiple identification modules to identify the driver (para 0002, 0012, 0018, 0034-0035).
Regarding claim 9, Agrafioti discloses wherein the person wear a wearable electronic device (wearable biometric device 106, 400 in title, abstract, figs 1,4A,4A)  which is used as a keyless device of the vehicle (wearable device used as key to access an access point including  unlock automobile/car/vehicle door or ignition in para 0003, 0029, 0110, 0164, 0183) after being communicated with a portable electronic device (after being preauthenticated by pair/communicate/sync with an authorized authentication device (AAD), such as mobile computer 104 or tablet computer in figs 1, 7, abstract, para 0033, 0039, 0055, 0111, 0132-0134, 0144, 0146, 0162, 0165; AAD is smartphone in para 0134); 
the wearable electronic device comprises a detection module which performs an activity detection upon the person which has been authorized by the portable electronic device (sensors including presence sensor 406, clasp sensor 408, ECG sensor 426, Biometric sensors 428 and additional sensors 424 providing signals processed by CPU/SOC 420 in fig 4B to detect gestures and/or continuously reassess ECG, wrist presence, wrist contact, clasp open, band cut and/or other activity in para 0099 , 0108, 0110, 0112, 0116),; and, 
the wearable electronic device is communicated with the portable electronic device (preauthenticated by wearable paired/communicated/synced with an authorized authentication device (AAD), such as mobile (smartphone) computer 104 or tablet computer in figs 1, 7, abstract, para 0033, 0039, 0055, 0111, 0132-0133, 0144, 0146, 0162, 0165), and performed as a keyless device to unlock a car door or access ignition of the vehicle according to a result of the activity detection after a personal identification is performed by the portable electronic device (preauthorized wearable enabled to access to access point in fig 8, para 0155 as long as worn (not removed) activity detected in fig 10, para 0107, 0186, access including  unlock automobile/car/vehicle door or ignition in para 0003, 0029, 0110, 0164, 0183 with gesture input to select intended automobile door in para 0110, 0168).  This allows the user to access various access point with a single preauthentication in para 0162-0163, 0179, 0185, 0198 based on preauthorization message with authentication status information / control signal from the AAD to the wearable in par 0146-0147).
Agrafioti does not expressly state the claimed “open a car door and start the vehicle.”  Agrafioti does allow the user to access various access points with a single preauthentication in para 0162-0163, 0179, 0185, 0198 where the access points include unlock a car door and access ignition of the vehicle in para 0003, 0029, 0110, 0164, 0183).
Lee discloses an analogous art vehicle control device (title, abstract) including a wearable device (wrist worn wearable in abstract, par 0005-0006, 0163) with control command for opening a door of a vehicle (par 0007, 0207, 0417) and vehicle starting function (para 0196, 0207, 0265, 491) as obvious vehicle control commands/functions for a wearable device.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the wearable with activity detection module and  communicated with portable electronic device in view of Abou-Nasr disclosing a wireless device and Agrafioti and Lee disclosing a wearable as an obvious wireless device for vehicle access.  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above  the wearable performs “open a car door and start the vehicle” in view of Agrafioti disclosing to allow the user to access various access points with a single preauthentication where the access points include unlock a car door and access ignition of the vehicle and in view of Lee disclosing wearable with control command to open a vehicle door and start the vehicle as obvious vehicle control commands/functions for a wearable device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matchett (US 5229764) discloses an access system with continuous biometric authentication matrix.  Sadler (US 2003/0204290)(fig 1),  Brooks (US 6898299) (figs 182a,182b) and Okude (US 2010/0039224) (fig 2) disclose biometric recognition in steering wheel.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/18/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683